*948OPINION OF THE COURT
Order affirmed, with costs, for the reasons stated in the opinion by Justice Joseph P. Sullivan at the Appellate Division (107 AD2d 481). We add with respect to the Statute of Limitations question that this is not a case, such as Mundy v Nassau County Civ. Serv. Commn. (44 NY2d 352), where by withdrawing its determination the respondent created an impression of nonfinality with respect to plaintiff’s allocated space. The letter of March 11, 1982 ended with the statement that "reorganizational plans are already firm.” That defendants continued to negotiate with plaintiff thereafter did not extend the four-month period of limitations (CPLR 217) (Matter of Lubin v Board of Educ., 60 NY2d 974).
Concur: Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye, Alexander and Titone.